DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 8, 2021 has been entered.
 Notice of Amendment
In response to the amendment filed on January 8, 2021, amended claims 7-8, 16-17 and 25 are acknowledged. The following reiterated grounds of rejection are set forth:
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 7-22 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9.408,523 to Grudo et al. Although the claims at issue are not identical, they are not patentably distinct from each other because they are merely broader in scope than the claims of US 9,408,523 and require identical fundamental components of a valve assembly comprising a main stem with a plurality of ridges/grooves and a first and second openings which intersect one another.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

7, 9-16, 18-21 and 25 is/are rejected under pre-AIA  35 U.S.C. 102e as being anticipated by U.S. Patent Application Publication No. 2012/0088975 to Morimoto.
In regard to claims 7, 16 and 25, Morimoto discloses an air/water valve assembly comprising: a main stem 135 having a proximal end, the main stem being a single monolithic piece, the main stem comprising a plurality of ridges and grooves disposed circumferentially about the main stem (See Figs. 16-17), the plurality of ridges and grooves being monolithic with the main stem and the main stem comprising a first opening disposed at the proximal end and running along a longitudinal axis of the main stem, the first opening 125/158 for allowing passage of air and/or fluid through at least an internal portion of the main stem and a boot 76 overmolded around a retaining ring 120/122, the retaining ring disposed around the main stem, wherein the main stem comprises at least two ridges, each of the at least two ridges of the main stem having a diameter, one of the at least two ridges of the main stem having a diameter larger than the diameter of at least one other ridge of the main stem; and a plurality of separate seals 151 disposed on the main stem, wherein the main stem comprises a portion between two consecutive seals of the plurality of separate seals, the two consecutive seals being adjacent to the distal end of the main stem, one of the two consecutive seals is a seal closest in distance to the distal end of the main stem, the portion extending between the two consecutive seals, and comprising a proximal end adjacent to one of the two consecutive seals and a longitudinal body adjacent to another of the two consecutive seals such that the proximal end has a wider diameter than a diameter of the longitudinal body (See paragraphs 0062-0079, 0119-0128).
In regard to claim 9, Morimoto discloses an air/water valve assembly, wherein a plurality of separate seals are disposed in the grooves of the main stem (See Figs. 16-18 and paragraphs 0119-0128).
In regard to claim 10, Morimoto discloses an air/water valve assembly, wherein the air/water valve assembly further comprises a button cap 43 such that the retaining ring and the button cap are attached to the proximal end of the main stem and a spring 79 contacts the retaining ring and the button cap, wherein movement of the resilient member in a downward direction moves the main stem in a downward position (See Figs. 16-18 and paragraphs 0119-0128).
In regard to claims 11 and 18, Morimoto discloses an air/water valve assembly, wherein the distal end is solid (See Figs. 16-18 and paragraphs 0119-0128).
In regard to claims 12 and 19, Morimoto discloses an air/water valve assembly, wherein the button cap comprises a vent running into the first opening of the main stem (See Figs. 16-18 and paragraphs 0119-0128).
In regard to claims 13 and 20, Morimoto discloses an air/water valve assembly, wherein the retaining ring comprises a diaphragm that contacts the resilient member (See Figs. 3-11 and paragraphs 0062-0079).
In regard to claim 14, Morimoto discloses an air/water valve assembly, wherein the retaining ring is disposed in the center of the main stem, the resilient member comprises a spring that contacts the retaining ring and the button cap and the button 
In regard to claim 15, Morimoto discloses an air/water valve assembly, wherein the air/water valve assembly is used in an endoscopic procedure (See Figs. 3-11 and paragraphs 0062-0079).
In regard to claim 21, Morimoto discloses an air/water valve assembly, wherein the retaining ring comprises a cutout (See Figs. 3-11 and paragraphs 0062-0079).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 8 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2012/0088975 to Morimoto in view of US Patent Application Publication No. 2012/0091092 to Adams et al.
In regard to claims 8 and 17, Morimoto discloses an air/water valve assembly, wherein the main stem comprises a second opening disposed 70 transverse to the first opening, the first and second openings allowing passage of air and/or fluid through at least a portion of the main stem and the first and second openings intersecting with each other (See Figs. 16-18) but is silent with respect to the main stem further comprising a thermoplastic material. Adams et al. teach of an analogous endoscopic device comprising a sealing liner which may include a thermoplastic material, rubber material or combination thereof (see paragraph 0010). Thus, Adams et al. demonstrate that it was well known within the art at the time the invention was made that rubber and thermoplastic material are well known equivalents and suitable for providing sealing characteristics to endoscopic components. Thus, it would have been obvious to modify the main stem of Morimoto to be made from a thermoplastic material.
Response to Arguments
Applicant's arguments filed January 8, 2021have been fully considered but they are not persuasive. 
Applicant states that Morimoto is silent with respect to “wherein the main stem comprises a portion between two consecutive seals of the plurality of separate seals, the two consecutive seals being adjacent to the distal end of the main stem, one of the two consecutive seals is a seal closest in distance to the distal end of the main stem, the portion extending between the two consecutive seals, and comprising a proximal end adjacent to one of the two consecutive seals and a longitudinal body adjacent to another of the two consecutive seals such that the proximal end has a wider diameter than a diameter of the longitudinal body”.   Examiner strongly disagrees.  Figures 16-18 of Morimoto disclose an embodiment which meets the current limitations of the amended claims as seen in reproduced Fig. 17:

    PNG
    media_image1.png
    485
    484
    media_image1.png
    Greyscale

Thus, in view of the embodiment illustrated above, the stem comprises a wider portion adjacent to one of the consecutive seals 151, and a longitudinal body 152 is adjacent the other of the consecutive seals which is closest in distance to the distal end of the main stem.   Morimoto meets the current limitations of the recited claims as broadly as claimed, and the rejections stand.  
In response to applicant's argument that Adams et al. is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Adams et al. demonstrate that it was well known within the art at the time the invention was made that rubber and thermoplastic material are well known equivalents and suitable for providing sealing characteristics to endoscopic components. Thus, it would have been obvious to modify the main stem of Morimoto to be made from a the claims fail to positively identify the air/water valve assembly as being used within the operation portion of an endoscope.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086.  The examiner can normally be reached on M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
2/12/2021